Citation Nr: 1503902	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  09-27 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to basic eligibility for nonservice-connected pension benefits.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from April to July 1967.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2009 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

As support for this claim, the Veteran testified at a hearing at the RO in November 2014 before the undersigned Veterans Law Judge (VLJ) of the Board.  This type of hearing is often and more commonly referred to as a Travel Board hearing.  A copy of the hearing transcript has been associated with the claims file, so is of record.  

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS), so is paperless.

This claim requires further development before being decided on appeal, however, so the Board is remanding it to the Agency of Original Jurisdiction (AOJ).


REMAND

Veterans are entitled to VA nonservice-connected pension benefits if they are permanently and totally disabled from a nonservice-connected disability that is not the result of willful misconduct, provided that they have the requisite service.  38 U.S.C.A. § 1521(a) (West 2014); 38 C.F.R. §§ 3.3, 3.314(b) (2014).  A Veteran meets the necessary service requirements if he or she served in active military, naval, or air service under one of the following conditions:  (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a). 

38 C.F.R. § 3.3(a) includes an explanation that a Veteran may be eligible for nonservice-connected pension benefits if he served in the active military, naval or air service during a period of war and was discharged or released from such service for a disability adjudged service-connected without presumptive provisions of law, or at time of discharge had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability.  

The Board sees preliminarily that documentation of record indicates the Veteran's active duty service occurred during a wartime period, namely, the Vietnam Era, but unfortunately was for less than the required 90 days.  His service, instead, was from April 14, 1967 to July 10, 1967, so totaling 87 days.  Thus, there is potential significance to any suggestion he may have been discharged from service for a service-connected disability.  His service personnel records (SPRs) indicate he was discharged for unsuitability pursuant to Army Regulation (AR) 635-212.  In a June 1967 statement, it was noted that his discharge from service was recommended owing to continual inefficiency and what seemed to be a total lack of the capacity to adjust to military life.  Prior to his discharge from service, his service treatment records (STRs) reflect a diagnosis of inadequate personality, not in the line of duty, not due to own misconduct, and existing prior to service (EPTS).

The Veteran has not established his entitlement to service connection for any disability.  However, a July 2012 Central Nervous System and Neuromuscular Diseases Disability Benefits Questionnaire (DBQ) indicates he has a pending claim seeking to establish his entitlement to service connection for cerebral palsy.  He testified during his recent November 2014 hearing that he had been administratively processed out ("washed out") of the military in short order and consequently never told what VA services or benefits he potentially qualified for.  He added that it was only years later when filing a claim for benefits from the Social Security Administration (SSA) that he was instructed to also file a VA claim for pension, so he then consulted with AMVETS, although that Veterans Service Organization (VSO) later revoked its power to represent him.

That notwithstanding, he then went on to testify that he since has been determined in August 2009 or thereabouts entitled to supplemental security income (SSI) from the SSA, and that his award was made retroactive to December 2008, so back to when he had filed his claim with this other Federal agency.  The remainder of his hearing testimony mostly concerned the amount of his monthly payment from SSA.

The outcome of his apparently pending VA claim seeking to establish his entitlement to service connection for cerebral palsy or other associated impairment could impact the outcome of this appeal seeking to establish his entitlement to basic eligibility for VA nonservice-connected pension benefits.  Thus, these claims are "inextricably intertwined", so appellate review of this pension claim must be temporarily deferred until resolution of his claim for service connection for the cerebral palsy.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together to avoid piecemeal consideration of claims with common parameters).  

Accordingly, this pension claim is REMANDED for the following additional development and consideration:

After completion of all required notice, development and adjudication of all inextricably intertwined claims (including especially the pending claim of entitlement to service connection for cerebral palsy), readjudicate this additional claim of eligibility for nonservice-connected pension benefits.  If this pension eligibility continues to be denied, send the Veteran a supplemental statement of the case (SSOC) concerning this claim and give him opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

